                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York

JHK:DCL:MMO                                          610 Federal Plaza
                                                     Central Islip, New York 11722

                                                     July 29, 2021



Honorable Joseph F. Bianco
United States Circuit Judge
United States Court of Appeals for the Second Circuit
Long Island Federal Courthouse
Central Islip, New York 11722

               Re:    United States v. Kenner and Constantine
                      No. CR-13-607 (S-2) (JFB)

Dear Judge Bianco:

        In accordance with the Court’s directive on July 22, 2021, the government respectfully
submits this written objection to the unsealing and production of the government’s 2020
appraisal of the DCSL Resort. For the reasons discussed herein, the government objects to the
unsealing and production of the appraisal because it constitutes privileged work product that was
prepared to inform the government’s decision whether to pursue forfeiture of the DCSL Resort,
and has no relevance to any of the issues in the ancillary proceeding currently before the Court.

        The government’s appraisal should not be unsealed because “only judicial documents are
subject to a presumptive right of public access, whether on common law or First Amendment
grounds,” and the government’s appraisal does not constitute a judicial document. United States
v. HSBC Bank USA, N.A., 863 F.3d 125, 134 (2d Cir. 2017). “In this Circuit, to qualify as a
‘judicial document’ subject to a presumptive right of public access, ‘the item filed must be
relevant to the performance of the judicial function and useful in the judicial process.’” Id.
(quoting United States v. Amodeo, 44 F.3d 141, 145 (2d Cir. 1995) (emphasis added). Here, the
government’s appraisal of the DCSL Resort is not a judicial document because it is not relevant
to the Court’s performance of its function or useful in the judicial process. Before the
government obtained its appraisal, the Court performed its mandatory duty of ordering the
forfeiture of the DCSL Resort upon finding that the DCSL Resort has the requisite nexus to the
defendants’ crimes. See United States v. Kenner, 443 F. Supp. 3d 354, 362 (March 10, 2020).
The appraisal, which is government proprietary work product prepared to inform the
government’s decision whether to pursue forfeiture of the DCSL Resort, has no bearing on the
Court’s determination in the ancillary proceeding as to whether the preliminary order of
forfeiture should be amended to recognize any legitimate third-party interests. In the ancillary
proceeding, the Court must determine whether any of the third-party petitioners have established
standing under 21 U.S.C. § 853(n)(2) by establishing a legal interest in the forfeitable property;
have established Article III standing; have complied with 21 U.S.C. § 853(n)(3)’s pleading
requirements; and have established a superior legal interest under 21 U.S.C. § 853(n)(6). See
Government’s Memorandum of Law in Support of its Motion for Summary Judgment, DE 912,
at pp. 25-27; see also United States v. Bailey, 926 F. Supp. 2d 739, 759-60 (W.D.N.C. 2013).
The government’s appraisal of the DCSL Resort in no way assists or is relevant to the Court’s
determination of these issues. As the Court acknowledged, the Court did not make any
determination based upon the government’s appraisal. See Transcript of January 29, 2021 Court
Conference at p. 31.

        Danske’s demand for production of the government’s appraisal should be denied because
the appraisal is not relevant to the issue of whether Danske is a bona fide purchaser for value that
was reasonably without cause to be believe that the DCSL Resort is subject to forfeiture. Danske
contends, in support of its demand for production of the appraisal, that if “the government’s
appraisal valued the Resort Property above Danske’s loan,” it would contradict the government’s
assertion “that Danske’s millions of dollars in additional loans . . . deplete[d] equity value.”
Danske July 21, 2021 letter to Court, Docket Entry (“DE”) 1085, at p. 2. However, Danske’s
argument is unavailing. The government’s assertion pertains to the period of time from 2009,
when Danske obtained the loan, up until 2015, when the government commenced the forfeiture
proceeding. By contrast, the government’s appraisal values the property as of 2020, five years
thereafter. Specifically, the government asserts that the DCSL Resort had a sizable value when
Danske acquired the loan in 2009, and throughout the course of its lending relationship until the
commencement of the forfeiture proceeding, which is why Danske continued its lending
relationship with the DCSL Resort despite the Resort’s apparent inability to pay down the overall
debt. To be sure, Danske wanted the debt to increase exponentially and consume the equity in
the very valuable property so that Danske could receive a windfall in the end. See, e.g.,
Government’s Memorandum of Law in Support of Its Motion for Summary Judgment and in
Opposition to Danske’s Motion for Summary Judgment, DE 912, at p. 46-47 (“Indeed, Danske
established what was essentially a subprime mortgage with the DCSL Resort that would inure to
Danske’s benefit upon the DCSL Resort’s inevitable default on the loan, or, as it turned out, the
forfeiture of the DCSL Resort. . . Danske’s continued ‘lending’ of money to the DCSL Resort
despite the numerous red flags, and charging exorbitant interest, fees, and penalties, destroyed
the value of the victims’ ownership interest in the DCSL Resort while Danske stood to heavily
profit.”); id. n.19 (quoting U.S. Senator Christopher Dodd (D-Connecticut), Chairman of the
Senate Committee on Banking, Housing, and Urban Affairs, as stating at a March 22, 2007
Committee hearing on “Mortgage Market Turmoil: Causes and Consequences” that “The
subprime market has been dominated in recent years by hybrid ARMs, loans with fixed rates for
2 years that adjust upwards every 6 months thereafter. These adjustments are so steep that many
borrowers cannot afford to make the payments and are forced to refinance, at great cost, sell the
house, or default on the loan. No loan should force a borrower into this kind of devil’s dilemma.
These loans are made on the basis of the value of the property, not the ability of the borrower to
repay. This is the fundamental definition of predatory lending.”) (emphasis added).

        In other words, the government asserts, if Danske had foreclosed at the time it acquired
the loan from Lehman, or at any point prior to the commencement of the forfeiture proceeding,
there would have been substantial equity in the DCSL Resort, but Danske intentionally chose to
allow its debt to rapidly accrue and consume the equity. See, e.g., Government’s December 7,



                                                 2
2020 Letter to Court, DE 966, at p. 14 (“Indeed, the government questions why Danske did not
pursue a foreclosure action years prior to the filing of the Bill of Particulars, and raised the
subject of a foreclosure only in 2020, especially considering that the DCSL Resort has been in
default since Danske acquired the loan in 2009. As mentioned, Danske has not loaned any new
money to the DCSL Resort since April 2014, but rather for the past 6 years has allowed the
DCSL Resort to pay down the Facility C revolving loan and then re-borrow the same funds. If
Danske had foreclosed in 2009, or even in 2014 -- when it stopped lending new money -- instead
of allowing the DCSL Resort to repeatedly borrow on the revolving loan instead of applying the
funds to pay down the principal and interest on Facilities A and B, then the principal and interest
owed to Danske would have been substantially less and there would have been equity remaining
in the DCSL Resort.”).

         Thus, any relevant appraisals -- i.e., the appraisals that shed light on the issue of whether
Danske is a bona fide purchaser for value that was reasonably without cause to be believe that
the DCSL Resort is subject to forfeiture -- are the appraisals that presumably were (and still
ought to be) in Danske’s possession when it made its repeated decisions to continue the lending
relationship with the DCSL Resort and enter into the additional loans rather than foreclose.
Indeed, throughout the course of this litigation, the government has relied on certain appraisals
Danske obtained during Danske’s lengthy lending relationship prior to the commencement of the
forfeiture proceeding, i.e., 2009 through 2015. For example, in the government’s December 7,
2020 letter to the Court, the government pointed out that “the appraisal Danske obtained in 2014
indicates that if Danske had foreclosed in 2014 after if it stopped lending new money, Danske
would have fully recovered on its debt, which at that time was $146,500,000, and there would
have been between $135.5 million and $244.5 million in equity remaining in the property.” See
id. It is indisputable that the government’s 2020 appraisal -- which Danske has never seen -- had
no bearing on Danske’s decisions over the course of the lending relationship.

        To the extent Danske is curious about the Resort’s current value, Danske should obtain
its own appraisal. As the Court acknowledged during the conference held on July 22, 2021, the
government’s appraisal is now more than one year old and thus would not provide evidence of
the current value of the Resort. 1 See Transcript of July 22, 2021 Conference at p. 10.
Significantly, under the loan agreements, Danske is entitled to obtain annual appraisals of the
DCSL Resort, and even more frequent appraisals upon an Event of Default -- which Events of
Default, as the government has argued, occurred throughout the course of the loan -- with the
expense for such appraisals being reimbursed by the DCSL Resort. Presumably, therefore,
Danske should have its own appraisals upon which to rely. If, however, Danske did not
regularly obtain appraisals of the DCSL Resort as contemplated by the loan agreements, that
would provide further support for the government’s argument that Danske did not perform its
due diligence and was not engaging in arm’s length transactions with Ken Jowdy and the DCSL
Resort.

       1
         Notably, the United States paid a significant sum for the appraisal and should not be
required to confer a benefit on Danske by giving Danske the report for free. In addition, the
government’s appraisal is copyrighted by the appraiser and, by the appraisal’s own terms, may
only be used by the intended recipients, i.e., the United States Marshals Office, the United States
Department of Justice, and Colliers International, which is a government contractor.


                                                  3
        In the event the Court were to determine that the government must disclose its appraisal,
the government requests that such disclosure be done subject to a confidentiality order limiting
the production of the appraisal to only Danske for the limited purpose of defending its claim, and
requiring, inter alia, Danske to file any appraisal-related information under seal.

                                                    Respectfully submitted,

                                                    JACQUELYN M. KASULIS
                                                    Acting United States Attorney

                                             By:    /s/ Madeline O’Connor
                                                    Madeline O’Connor
                                                    Diane C. Leonardo
                                                    Assistant U.S. Attorneys
                                                    (631) 715-7870
                                                    (631) 715-7854

cc: All counsel of record by ECF




                                                4
